Citation Nr: 0705021	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
osteoarthritis of the right hand.

2.  Entitlement to an evaluation in excess of 40 percent for 
osteoarthritis of the left hand.

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945, and from May 1951 to February 1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which continued a 0 percent (non-
compensable) evaluation for migratory rheumatoid arthralgia.  

The Board remanded the case to the RO for further development 
in June 2004.  In a subsequent February 2005 rating decision, 
the RO recharacterized the veteran's disorder as 
osteoarthritis of bilateral hands and right knee, and 
assigned a 20 percent evaluation, effective March 22, 2002, 
the date of the claim.  The Board remanded the case again in 
July 2005 and in May 2006.  

In a June 2006 rating decision issued by the Appeals 
Management Center (AMC), the 20 percent evaluation of 
osteoarthritis of bilateral hands and right knee was closed 
out, and separate evaluations for osteoarthritis of the right 
hand, left hand, and right knee were assigned, effective 
March 22, 2002.  Thus, the Board has recharacterized the 
issues on appeal as (1) entitlement to an evaluation in 
excess of 40 percent for osteoarthritis of the right hand; 
(2) entitlement to an evaluation in excess of 40 percent for 
osteoarthritis of the left hand; and (3) entitlement to an 
evaluation in excess of 40 percent for osteoarthritis of the 
right knee.  The case is once again before the Board for 
review.




FINDINGS OF FACT

1.  The veteran has slight deformity of the fingers of the 
right hand; generalized decreased motion at the distal 
interphalangeal joints; full extension of all fingers to 0 
degrees, flexion of all digits limited to 30 degrees; full 
extension and 90 degrees flexion in all metacarpal phalangeal 
joints; and he is able to clench his right fist.  

2. The veteran has ankylosis of the left index proximal 
interphalangeal joint with 10 degrees flexion, and 0 degrees 
extension; significant pain with full extension of the thumb 
to 0 degrees and flexion to 35 degrees; generalized decreased 
motion at the distal interphalangeal joints; full extension 
of all fingers to 0 degrees; flexion of all digits limited to 
30 degrees; full extension and 90 degrees flexion in all 
metacarpal phalangeal joints; he is unable to clench his left 
fist; and the fingers do not go anywhere near the palm of his 
hands.  

3.  The veteran has normal range of motion in the right knee 
without pain; x-rays of the right knee were within normal 
limits.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for osteoarthritis in the right hand have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5221 (Prior to and 
From Aug. 26, 2002).

2.  The criteria for an evaluation in excess of 40 percent 
for osteoarthritis in the left hand have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5217 (Prior to and 
From Aug. 26, 2002).

3.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis in the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In April 2002, July 2002, and July 2005 letters, VA informed 
the veteran of the evidence necessary to substantiate his 
claim, evidence VA would reasonably seek to obtain, and 
information and evidence for which the veteran was 
responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  

A November 2006 correspondence provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
there is no indication that any deficiency in notice timing 
reasonably affects the outcome of this case, the Board finds 
that any deficiency in VCAA notice is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
reports of VA examinations, a Board hearing transcript, and 
various lay statements have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.


B. Background and Evidence

An August 2002 VA examination shows that the veteran is 
right-handed.  He complained of chronic pain in the hands and 
right limb.  Examination reflects deformity of the left index 
and ring fingers with mild swelling of the interphalangeal 
joints.  There was slight deformity of the fingers of the 
right hand.  The veteran was unable to clench his left fist; 
the fingers did not go anywhere near the palm of his hands.  
He was able to clench his right fist, but could not hold 
anything tightly because of arthritis.  There was ankylosis 
of the left index proximal interphalangeal joint, with 10 
degrees flexion limited by pain at 10 degrees, and extension 
to 0 degrees without pain.  He had 70 degrees flexion in the 
left ring finger with pain at 70 degrees, and 0 degrees 
extension without pain.  The veteran was assessed with mild 
degenerative arthritis of both hands.  Bilateral x-rays of 
the hands showed narrowed interphalangeal joint spaces.  The 
veteran had normal range of motion in the knees, bilaterally, 
without pain.  August 2002 x-rays of the right knee were 
within normal limits.  

A July 2004 VA examination of the bilateral hands reflects 
significant osteoarthritic changes throughout the proximal 
interphalangeal joint and in the distal interphalangeal 
joints.  The veteran had significant loss of motion in the 
left index proximal interphalangeal joint with flexion to 30 
degrees and minus 5 degrees of full extension without pain.  
He had significant pain with full extension of the left thumb 
at the interphalangeal joint to 0 degrees, and had 35 degrees 
flexion with pain at 35 degrees.  He had good range of motion 
of the metacarpal phalangeal joints without pain.  There was 
significant ulnar deviation of his entensor tendons.  
Otherwise, he had good function of the extensor and flexor 
tendons.

He had generalized decreased motion at the distal 
interphalangeal joints throughout both hands.  He had full 
extension of all his fingers to 0 degrees; however, flexion 
of all digits was limited to 30 degrees with pain at 30 
degrees.  The veteran had full extension and 90 degrees 
flexion in all metacarpal phalangeal joints without pain.  
There appeared to be no laxity of the carpal metacarpal joint 
or interphalangeal joint, or metacarpal phalangeal joints of 
either thumb.  Ranges of motion during passive, active, and 
repetitive movements were the same.  There was no limitation 
due to weakness fatigability, incoordination or flare-ups.  
There were no incapacitating episodes and there was no effect 
on usual occupation.

X-rays of the hand revealed significant osteoarthritic 
changes of the proximal interphalangeal joints of the left 
index finger and left thumb.  He had generalized 
osteoarthritic changes throughout the right hand.  

The July 2004 VA examiner assessed range of motion of the 
"left" knee as minus 5 degrees of full extension to 120 
degrees of flexion without pain.  He had a significant amount 
of crepitus with range of motion.  He had good stability in 
the medial, lateral, and collateral ligaments.  He had good 
end point to Lachman's and positive Drawer test.  There was 
mild varus deformity of the left knee.  In a January 2005 
addendum, the VA examiner clarified the July 2004 examination 
dictation and indicated that degenerative joint disease in 
the "right" knee, and not the left knee, had been assessed.  

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2006).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006). 
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x-ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations. Id. 

Effective August 26, 2002, the criteria for rating the joints 
of the digits of the hands, were amended. See 67 Fed. Reg. 
48,784, 48,787 (2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230 (From Aug. 26, 2002)). Where the 
law or regulations governing a claim change while the claim 
is pending, as in this case, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  For the period prior to the effective date of the 
change, however, the Board must apply the former version of 
the regulation. VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. 
Reg. 33,422 (2000).  

Prior to August 26, 2002, the preamble to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5255 provides: 

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation. (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis. (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable. (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Diagnostic Code 5217, applicable prior to August 26, 2002, 
applies to unfavorable ankylosis of four digits of one hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5217 (2001).  Unfavorable 
ankylosis of the index, middle, ring, and little fingers 
warrants a 50 percent rating for the major hand and a 40 
percent rating for the minor hand.  Id.  Unfavorable 
ankylosis of: the thumb, index, middle and ring fingers; or 
the thumb, index, middle and little fingers; or the thumb, 
index, ring, and little fingers; or the thumb, middle, ring, 
and little fingers warrants a 60 percent rating for the major 
hand and a 50 percent rating for the minor hand.  Id. 

Diagnostic Code 5221, applicable prior to August 26, 2002, 
applies to favorable ankylosis of four digits of one hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5221 (2001).  Favorable 
ankylosis of the index, middle, ring, and little fingers 
warrants a 40 percent rating for the major hand and a 30 
percent rating for the minor hand.  Id.  Favorable ankylosis 
of: the thumb, index, middle and ring fingers; or the thumb, 
index, middle and little fingers; or the thumb, index, ring, 
and little fingers; or the thumb, middle, ring, and little 
fingers warrants a 50 percent rating for the major hand and a 
40 percent rating for the minor hand.  Id. 

Effective August 26, 2002, limitation of motion of multiple 
digits of the hand in this case are evaluated under 
Diagnostic Codes 5217 and 5221.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5216-5223 (2006).  

Effective August 26, 2002, the preamble to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230 provides:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion. 

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. 

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

(4) Evaluation of ankylosis of the thumb: 
(i) If both the carpometacarpal and interphalangeal joints 
are ankylosed and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through proximal 
phalanx.  (ii)  If both the carpometacarpal and 
interphalangeal joints are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position.  (iii)  If only the 
carpometacarpal or interphalangeal joint is ankylosed, and 
there is a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, evaluate as unfavorable ankylosis.  (iv)  
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.  

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations. 

Diagnostic Code 5217 applies to unfavorable ankylosis of four 
digits of one hand.  38 C.F.R. § 4.71a, Diagnostic Code 5217 
(2006).  Unfavorable ankylosis of the index, long, ring, and 
little fingers warrants a 50 percent rating for the major 
hand and a 40 percent rating for the minor hand.  Id.  
Unfavorable ankylosis of the thumb and any three fingers 
warrants a 60 percent rating for the major hand and a 50 
percent rating for the minor hand.  Id. 

Diagnostic Code 5221 applies to favorable ankylosis of four 
digits of one hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5221(2006).  Favorable ankylosis of the index, long, ring, 
and little fingers warrants a 40 percent rating for the major 
hand and a 30 percent rating for the minor hand. Id.  
Favorable ankylosis of the thumb and any three fingers 
warrants a 50 percent rating for the major hand and a 40 
percent rating for the minor hand.  Id. 

The criteria for rating limitation of motion of the knees are 
set forth in Diagnostic Codes 5256, 5257, 5260, and 5261.  
See 38 C.F.R. § 4.71a (2006).  

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2006).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for 
ankylosis in a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees.  Id. 

Other impairments of the knee are assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 degrees; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

1.  Right Hand

The veteran has been assigned a 40 percent evaluation under 
Diagnostic Code 5221 for osteoarthritis of the right hand.  

VA examinations reflect slight deformity of the fingers of 
the right hand.  The veteran had generalized decreased motion 
at the distal interphalangeal joints; full extension of all 
fingers to 0 degrees; flexion of all digits limited by pain 
to 30 degrees; and full extension and 90 degrees flexion in 
all metacarpal phalangeal joints without pain.  He was able 
to clench his right fist, but could not hold anything 
tightly.

The veteran is not shown to have favorable ankylosis of the 
right thumb to warrant a higher 50 percent evaluation under 
Diagnostic Code 5221.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5221 (Effective prior to and from Aug. 26, 2002).  Neither 
the carpometacarpal or interpalangeal joints were shown to be 
ankylosed, and the veteran was able to clench his right fist 
during the August 2002 VA examination.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5216-5230, preamble at note 4 
(Effective prior to and from Aug. 26, 2002).

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Examination, however, did not reflect additional 
functional loss due to pain, weakness, fatigability, 
incoordination, or flare-ups of pain so as to approximate the 
criteria for a higher rating.  

2.  Left Hand

The veteran has been assigned a 40 percent evaluation under 
Diagnostic Code 5217 for osteoarthritis of the left hand.  

VA examinations show that the veteran has ankylosis of the 
left index proximal interphalangeal joint with 10 degrees 
flexion, and 0 degrees extension; significant pain with full 
extension of the thumb to 0 degrees and flexion to 35 
degrees; generalized decreased motion at the distal 
interphalangeal joints; full extension of all fingers to 0 
degrees; flexion of all digits limited to 30 degrees; and 
full extension and 90 degrees flexion in all metacarpal 
phalangeal joints.  

The veteran is not shown to have unfavorable ankylosis of the 
thumb and any three fingers so as to warrant a higher 50 
percent evaluation under Diagnostic Code 5217.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5217 (Effective prior to and from 
Aug. 26, 2002).  The Board notes that during the August 2002 
VA examination, it was reported that the veteran was unable 
to clench his left fist and the fingers did not go anywhere 
near the palm of his hands.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230, preamble at note 3 (Effective 
prior to and from Aug. 26, 2002).  However, it was also 
indicated that while there was ankylosis of the left index 
proximal interphalangeal joint, he could flex the left ring 
finger to 70 degrees, albeit with pain, and had extension to 
0 degrees.  Moreover, he had full extension and 35 degrees 
flexion in the thumb during the July 2004 VA examination.  
Thus, the Board finds that the veteran is not shown to have 
unfavorable ankylosis of the thumb with ankylosis of both the 
carpometacarpal and the interphalangeal joints to warrant a 
higher evaluation under Diagnostic Code 5217.  Id. at note 4.    

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, pain has already been considered in the 
veteran's 40 percent evaluation.  Examination did not reflect 
functional loss due to weakness, fatigability, 
incoordination, or flare-ups of pain comparable to the 
criteria for a higher evaluation.  

3.  Right Knee 

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5003 for osteoarthritis of the right knee.  

The August 2002 VA examination reflects complaints of chronic 
pain in the right limb.  Physical examination of the knee in 
July 2004, as clarified by a January 2005 addendum as 
referencing the "right" knee, revealed noncompensable 
limitation of extension and flexion.  August 2002 x-rays of 
the right knee were within normal limits.  Moreover, clinical 
examination has shown the right knee is stable.

The veteran is not shown to have ankylosis, recurrent 
subluxation or lateral instability, compensable limitation of 
flexion, or compensable limitation of extension in the right 
knee, to warrant a separate evaluation under Diagnostic Codes 
5256, 5257, 5260, and 5261.  See 38 C.F.R. § 4.71a (2006).  
In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, there has 
been no demonstration of additional functional impairment so 
as to warrant a higher rating.

D.  Conclusion

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disabilities have not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
have not necessitated frequent periods of hospitalization, 
and have not otherwise rendered impractical the application 
of the regular schedular standards utilized to evaluate the 
severity of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The preponderance of the evidence is against finding that 
osteoarthritis in the right hand, left hand, and right knee 
has increased to warrant a higher rating evaluation.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's 
claims.


ORDER

An evaluation in excess of 40 percent for osteoarthritis in 
the right hand is denied.

An evaluation in excess of 40 percent for osteoarthritis in 
the left hand is denied.

An evaluation in excess of 10 percent for osteoarthritis in 
the right knee is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


